Name: Regulation (EEC) No 2571/75 of the Commission of 9 October 1975 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/22 Official Journal of the European Communities 10 . 10 . 75  REGULATION (EEC) No 2571/75 OF THE COMMISSION of 9 October 1975 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2482/75 (2 ), and in particular Article 1 6 (4) thereof ; Whereas Commission Regulation (EEC) No 1203/73 (3 ) of 4 May 1973 , as last amended by Regula ­ tion (EEC) No 375/75 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vege ­ tables ; Whereas it is necessary to revise the conversion factors for apples of the Bramley's Seedling variety as a result of the trend in prices in Community representative markets in recent seasons ; HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1203/73 , Annex VII 'Apples,' under the heading '"Variety" Conversion factor', the variety 'Bramley's Seedling' is deleted from the thir ­ teenth box and is inserted in the eleventh box, after the variety 'Winter winesap.' Article 2 This Regulation shall enter into force the . day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. I. ( 2 ) OJ No L 254, I. 10 . 1975, p. 3 . ( 3 ) OJ No L 123, 10 . 5 . 1973 , p. 1 . (4 ) OJ No L 41 , 15 . 2 . 1975, p. 21 .